DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  putting a bag in an open and unfolded configuration as recited in Claim 7 and 10. The method of Claim 6 only provides a method for folding the sleeve into a collapsed configuration. Claims 8 and 9 are rejected as depending from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Geeck (US 5009516).
Regarding Claim 1, Geeck discloses a foldable bag apparatus (1) comprising a housing member having a top end (5), a bottom end (7), an outer surface, and an inner surface, wherein said top end, said bottom end, said outer surface, and said inner surface cooperate to form an internal opening (3) of the housing member. Geeck also discloses a folding mechanism (13) comprising a pocket member, wherein said pocket member is disposed on said outer surface of said housing member when said beverage sleeve apparatus is in an open and unfolded configuration. Geeck finally discloses an attachment mechanism comprising a clip member (43). 
Geeck does not explicitly disclose the foldable bag is used for holding and transporting a beverage container. However, a person having ordinary skill in the art would recognize and find obvious the use of the folding bag for holding and transporting a beverage container as an intended use of the bag. Geeck discloses the intended use of the folding bag is to be used in grocery shopping (col. 4 Lines 62-65). A person having ordinary skill in the art would recognize and find obvious that beverage containers are typically held in such bags when used in shopping markets. 
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431. (MPEP 2111.02)
In the present case, the bag of Geeck would be capable of holding and transporting a beverage and would require no structural change in the apparatus to hold a beverage as claimed. Therefore, the bag in Geeck meets the limitations of the claim as a beverage sleeve apparatus for use in holding and transporting a beverage. 
Regarding Claim 2, Geeck discloses clip member is disposed within an inner opening of said pocket member when said beverage sleeve apparatus is in an open and unfolded configuration (Figure 5 – Col. 4 Line 67-Col. 5 Line 3). 
Regarding Claim 3, Geeck discloses a pouch member (16 and 17 – Figure 3b), wherein said pouch member is formed when said beverage sleeve apparatus is in a folded and closed configuration, thereby condensing and containing said housing member.
Regarding Claim 4, Geeck discloses clip member is disposed on an outer surface of said pouch member when said beverage sleeve apparatus is in a folded and closed configuration.
Regarding Claim 5, a person having ordinary skill in the art would recognize and find obvious that items such as a beverage would be received within said internal opening of said housing member when said beverage sleeve apparatus is in an open and unfolded configuration as shown in Figure 1.
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Geeck (US 5009516) in view of Shoemaker (US 5152612).
Regarding Claim 6, as discussed above, Geeck discloses a housing member having a top end, a bottom end, an outer surface, and an inner surface, wherein said top end, said bottom end, said outer surface, and said inner surface cooperate to form an internal opening of said housing member. Geeck discloses a folding mechanism comprising a pocket member, wherein said pocket member is disposed on said outer surface of said housing member when said beverage sleeve apparatus is in an open and unfolded configuration. Finally, Geeck discloses an attachment mechanism comprising a clip member. 
Geeck discloses that in a folded condition, the clip (43) member is exposed on an outer surface of said pouch member. Clips are known in the art to be used to detachably connect to a personal device for transport. 
While Geeck discloses the shopping bag may be collapsed when empty and stored within the folding mechanism pocket member, Geeck does not explicitly disclose the process involves placing two thumbs within an inner opening of said pocket member; c) flipping said pocket member in an inside-out configuration, while simultaneously using a plurality of remaining fingers to fold said housing member within said pocket member, thereby forming a substantially smaller pouch member. 
Shoemaker discloses a similar collapsible folding bag (11) and pocket (13) where the folding bag is stored in the pocket by placing two thumbs within an inner opening of said pocket member; c) flipping said pocket member in an inside-out configuration, while simultaneously using a plurality of remaining fingers to fold said housing member within said pocket member, thereby forming a substantially smaller pouch member. Geeck and Shoemaker are analogous inventions in the art of collapsible or folding bags with attached storage pockets. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to use the folding bag of Geeck with the folding method of Shoemaker as this represents the application of a known folding process to produce a compact pillow-type container which can be easily carried until needed (Col. 5 Lines 23-25). 
Regarding Claim 7, Geeck discloses the clip member is disposed within an inner opening of said pocket member when said beverage sleeve apparatus is in an open and unfolded configuration.
Regarding Claim 8, Geeck discloses a pouch member is formed when said beverage sleeve apparatus is in a folded and closed configuration, thereby condensing and containing said housing member.
Regarding Claim 9, Geeck discloses the clip member is disposed on an outer surface of said pouch member when said beverage sleeve apparatus is in a folded and closed configuration.
Regarding Claim 10, items such as a beverage are received within the internal opening of the housing member when the bag apparatus is in an open and unfolded configuration. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736